DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 27, 29-32 and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Spuhler et al. (“Spuhler”)(US 2016/0244714) in view of Koser (WO 2012/057878).
Spuhler (fig. 6, 8) teaches a method of enriching rare cells in a biological sample, wherein the biological sample comprises unlabeled rare cells and white blood cells, the method comprising: 
(re: certain elements of claims 25, 41)  (i) adding a plurality of magnetic beads to the sample such that the magnetic beads associate with at least a portion of the white blood cells in the sample to produce a magnetically labeled sample having magnetically labeled white blood cells (para. 23, 24, 70, 79, 119 teaching that some WBCs are bound to magnetic particles); 
(ii) introducing the magnetically labeled sample into a multi-stage microfluidic device (fig. 6 showing multi-stage device);
 (iii) filtering the magnetically labeled sample in a first stage of the microfluidic device to produce a filtered sample (near 606);
 (iv) separating at least a portion of the magnetically labeled white blood cells by flowing the filtered sample in a second stage of the microfluidic device under a nonuniform magnetic field to produce a first enriched sample (fig. 8 showing multiple stages after the initial “filtering”; para. 119-121 teaching separation via magnetic gradient); and 
(v) isolating a portion of the unlabeled rare cells from the first enriched sample by flowing the first enriched sample in a third stage of the microfluidic device under a focusing magnetic field to separate additional magnetically labeled white blood cells from the unlabeled rare cells to produce enriched rare cells (Id. teaching a final magnetic separating stage that separates WBCs and that allows recovery of CTCs);
(re: claim 26) wherein the biological sample comprises whole blood having a plurality of components (para. 70, 122); 
(re: claims 27 and 42) wherein the biological sample comprises red blood cell lysed whole blood (Id. with fig. 6 showing “filter” near 606); 
(re: claim 29) wherein the unlabeled rare cells are circulating tumor cells (para. 104, 145, 148, 155);
(re: claim 30) wherein the circulating tumor cells are selected from the group consisting of a primary cancer cell, a lung cancer cell, a prostate cancer cell, a breast cancer cell, a pancreatic cancer cell, and a combination thereof (para. 148);
(re: claim 31) wherein the microfluidic device comprises
 a magnetic source adjacent to the second stage configured to produce a nonuniform magnetic field having a component sufficiently perpendicular to a length of a microfluidic channel of the second stage to cause a plurality of magnetically labeled white blood cells to be deflected into a first fluid outlet at an end of the second-stage microfluidic channel,
 wherein the first fluid outlet is offset from a central diameter of the second-stage microfluidic channel (fig. 6, 8; para. 112-121);

(re: claim 32) wherein the microfluidic device comprises a magnetic source adjacent to the third stage configured to produce a substantially symmetric magnetic field having a field maximum along a length of the a microfluidic channel of the third stage sufficient to cause the magnetically labeled white blood cells in the third-stage microfluidic channel to be focused toward a center of the channel and to exit the channel via a second fluid outlet and to cause circulating tumor cells to be deflected towards an outer portion of the third- stage microfluidic channel and to exit the channel via one or more circulating tumor cell outlet (Id.);
(re: claim 37)  comprising flowing the biological sample through the microfluidic device at a flow rate of about 6 milliliters to about 25 milliliters per hour (para. 82); 
(re: claim 38)  comprising flowing the biological sample through the microfluidic device at a flow rate of about 10 uL to about 600 uL per minute (Id.);
(re: claim 39) claim 25, wherein about 90% or more of the unlabeled rare cells are collected in the enriched rare cells produced as compared to a total number of unlabeled rare cells present in the biological sample introduced into the microfluidic device (para. 121, 168-170);
(re: claim 40) wherein about 95% or more of the white blood cells in the biological sample are separated from the produced enriched rare cells, as compared to a -4-total number of white blood cells present in the biological sample introduced into the microfluidic (Id.)

Spuhler as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claims 25, 41) wherein separating comprises flowing the filtered sample and a biocompatible sheathing ferrofluid in sheath flow;
(re: claim 35) wherein the biocompatible sheathing ferrofluid comprises magnetic nanoparticles and a biocompatible surfactant suspended in a biocompatible carrier fluid; 
(re: claim 36) wherein the biological sample is combined with a biocompatible ferrofluid prior to introduction into the microfluidic device, wherein the biocompatible ferrofluid has the same composition as the biocompatible sheathing ferrofluid.  
Koser, however, teaches that it is well-known in the microfluidic separation arts to utilize various biocompatible ferrofluids during magnetic separation to achieve rapid separation of microparticles and live cells (fig. 5 showing input near 310, 312, 314 with sheathing flow as well as pre-combined ferrofluid and cells; para. 7-11 teaching that bio-compatible ferrofluid based on an effective balance of ionic surfactant allows for faster manipulation and separation of microparticles and live cells).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (e.g., ferrofluid) with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Spuhler for the reasons set forth above.

Claims 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Spuhler in view of Koser (“Spuhler et al.”) as applied to the claims above, and further in view of what is well known in the art.
 	Spuhler et al. as set forth above teach all that is claimed except for expressly teaching
(re: claim 28) wherein the biological sample comprises about 50 to about 250 circulating tumor cells per milliliter of the biological sample;
(re: claim 34) wherein the magnetic beads are conjugated with leukocyte antibodies for binding white blood cells in the biological sample.  
These features, however, are well-known in the microfluidic arts and Examiner takes Official Notice of such.  It would thus be obvious to one with ordinary skill in the art to modify the combination of references with these prior art teachings to arrive at the claimed invention as these modifications are already well-known and commonly implemented in the microfluidic arts.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Spuhler et al. for the reasons set forth above.

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 2, 2022